Title: To George Washington from Colonel Henry Beekman Livingston, 15 February 1777
From: Livingston, Henry Beekman
To: Washington, George



Sr
Lower Barraks Fish Kill [N.Y.] Feby 15th 1777.

The Committee of Arrangement of Officers for this state have been more than three Months Appointing the Officers to my Regiment, and have not yet Finished, a Lieutenant Colonel, a Lieut:, and two Ensigns, Qr Master, Are the Officers now wanting: The Competitors for the Lieutenant Colonels Commission, who are two Shoe makers, have had just Interest enough at Court to Exclude all others, and Votes are so equally divided that it is very doubtfull which of them will gain the Honour, their Names are William Goforth, and Mr John Lasher, what Mr Lashers Quallifications may be, I am unable to say, but the other

from my own Knowledge of him is totally unfit to Hold that Commission; Setting apart his Education—A Gentleman whose Rank intitles him to that Post, and whose Attatchment to the Liberties of this Country Deserves all the Good Offices we can do him, has been strongly recommended by the Gentlemen here, who know him, he was thought to be a great Acquisition: as he has solicited a Post in our Army, he was Lt Colo: to Colo: Dugan in 1775, and has Left his all in Canada in Order to Assist us, he has since Served a Volunteer under Brigadier General George Clinton who gives him a very high Character. This is the Character I have heard of Lieut: Colo: Renier, never having had the Pleasure to see him myself. if it is Consistant with the Line of Conduct your Excellency may have Prescribed Yourself, It would be Confering an Obligation on me, if this Gentleman Could be provided for in my Regiment, I have not yet been able to obtain the Number of Arms specified in Your Exellencies Order. am with Respect and Esteem, Your Exellencies Most Obt Humble Servt

Henry B: Livingston Colo:

